Name: Commission Regulation (EC) No 288/97 of 17 February 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff and repealing a number of regulations on classification
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|31997R0288Commission Regulation (EC) No 288/97 of 17 February 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff and repealing a number of regulations on classification Official Journal L 048 , 19/02/1997 P. 0007 - 0007COMMISSION REGULATION (EC) No 288/97 of 17 February 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff and repealing a number of regulations on classificationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EC) No 2493/96 (2), and in particular Article 9 thereof,Whereas it can be difficult to distinguish between some vegetable-based sauces falling within heading 2103 and prepared or preserved vegetables falling within Chapter 20; whereas, to ensure the uniform application of the combined nomenclature, provision should be made to distinguish between the two groups of products; whereas the said sauces usually take the form of liquids, emulsions or suspensions containing very little visible solid matter; whereas a suitable distinguishing criterion would be to pass them through a sieve of a given aperture;Whereas an additional note should be inserted in Chapter 21 of the combined nomenclature and the corresponding amendments made to Annex I to Regulation (EEC) No 2658/87;Whereas the regulations or parts of regulations that previously served to classify such products on the basis of criteria other than passage through a metal wire sieve, namely Commission Regulations (EEC) No 314/90 (3), (EEC) No 3044/90 (4) and (EC) No 3055/94 (5), should be repealed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statistical Nomenclature Section of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1 Chapter 21 of the combined nomenclature annexed to Regulation (EEC) No 2658/87 is hereby amended as follows:1. the following additional note shall be inserted:'1. For the purposes of subheadings 2103 20 00 and 2103 90 90, the expression "sauces" does not cover a preparation of vegetables, fruit or other edible parts of plants if the percentage of these ingredients passing through a metal wire sieve, with an aperature of 5 mm, is, after rinsing with water of a temperature of 20 °C, less than 80 % by weight, calculated on the original preparation.`;2. Additional notes 1 to 4 shall be renumbered 2 to 5.Article 2 Point 2 of the Annex to Regulation (EEC) No 314/90, point 1 of the Annex to Regulation (EEC) No 3044/90 and Regulation (EC) No 3055/94 are hereby repealed.Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 February 1997.For the CommissionMario MONTIMember of the Commission(1) OJ No L 256, 7. 9. 1987, p. 1.(2) OJ No L 338, 28. 12. 1996, p. 27.(3) OJ No L 35, 7. 2. 1990, p. 9.(4) OJ No L 292, 24. 10. 1990, p. 5.(5) OJ No L 323, 16. 12. 1994, p. 8.